Citation Nr: 1742593	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-35 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right knee osteoarthritis.

2. Entitlement to service connection for a respiratory disorder, to include a mixed ventilatory defect and chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In January 2017, the claims were remanded by a different Veterans Law Judge; the case has since been assigned to the undersigned.

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized the Veteran's claim of service connection for a mixed ventilatory defect to encompass any respiratory disorder, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In January 2017, the Veteran's respiratory claim was remanded to give the Veteran the opportunity to identify the location of where he was hospitalized during service. Although the Veteran did not respond to the AOJ's request, in February 2016 he stated he was hospitalized at Rhine Mein [Rhein-Main Air Base] Hospital for shortness of breath. Although the Veteran has not identified the approximate dates he was hospitalized, military service personnel records reflect that the Veteran was deployed to Germany in November 1971 and remained there for approximately eight months. Records from Rhein-Main Hospital have not been obtained; accordingly, remand is necessary to obtain those records.

In November 2015, the Veteran submitted medical releases for Dr. J. Germeil and Dr. M. Goldszmidt. In February 2017, he submitted a medical release for Dr. T. Morin. Medicals records from these providers are not in the claims file. Although the Veteran was notified that VA was sending a second request to these medical providers, he was never told they were not obtained. Additionally, the record reflects that VA personnel spoke with these providers and was told that these records would be provided to VA. Accordingly, proper notice must be provided to the Veteran, and he must be given the opportunity to re-submit medical releases for these medical providers, if he desires. 

It does not appear that VA treatment records have been obtained since September 2013. Additionally, records received from September 2009 to September 2013 appear to be incomplete. As the Veteran's treatment records may be relevant to his claims, updated records will need to be obtained.

Medical opinions for the Veteran's respiratory disorder and right knee osteoarthritis were obtained in March 2017. It appears that the Veteran was diagnosed with COPD during the appeal period. See February 2015 Dr. S. Jean-Louis private medical record. Accordingly, a medical opinion related to this diagnosis is required. Additionally, a medical opinion is needed for whether the Veteran's right knee osteoarthritis was present within one year of the Veteran's active duty service. Finally, addendum medical opinions are required for the medical examiners to consider any relevant evidence obtained as a result of this remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should obtain in-patient hospital records from Rhein-Main Air Base during the Veteran's military service. Records should be sought from November 1971 to June 1972. Because such records are presumably in the custody of a Federal department or agency, the amount of effort needed to be expended in obtaining these records is governed by 38 C.F.R. § 3.159(c)(2). 

If such records are not received pursuant to the AOJ's request, the Veteran should be so notified and the AOJ's efforts should be documented in the claims file.

2. The AOJ should notify the Veteran that it never received records from Dr. J. Germeil, Dr. M. Goldszmidt, and Dr. T. Morin, and should obtain, if possible, the records of all private evaluations and treatment the Veteran has received for his disabilities, including records from Dr. Germeil, Dr. Goldszmidt, and Dr. Morin. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from September 2009 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

4. After the above development has been completed and all records have been added to the claims file, the AOJ should forward the Veteran's record to the March 2017 VA examiner for review and an addendum opinion regarding the nature and cause of the Veteran's right knee osteoarthritis after considering the new evidence of record. If the March 2017 examiner is unavailable, the record should be forwarded to another examiner for review. The examiner should opine (or augment his opinion) as the following:

(a) Is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that the Veteran's right knee osteoarthritis was present within the one-year period immediately following the Veteran's discharge from service in July 1972? If so, how and to what degree was it manifested?

(b) If the Veteran's right knee osteoarthritis was not present within one year of his military service discharge, is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that the Veteran's right knee osteoarthritis was incurred in or is otherwise related to his active military service? The examiner should consider and address as necessary the following:

(i) the Veteran's statements regarding continued knee pain since service,

(ii) service treatment records documenting injury to the right knee in a car accident and football accident, and

(iii) the Veteran's report that working in cold weather damaged his knee.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. After the development in steps one through three has been completed and all records have been added to the claims file, the AOJ should forward the Veteran's record to the March 2017 VA examiner for review and an addendum opinion regarding the nature and cause of the Veteran's respiratory disorder(s). If the March 2017 examiner is unavailable, the record should be forwarded to another examiner for review. The examiner should opine (or augment her opinion) as the following:

(a) Please identify, by diagnosis, the Veteran's respiratory disorders present during the appeal period (from June 2012). The February 2015 diagnosis of COPD must be addressed.

(b) For each disorder identified, is it AT LEAST AS LIKELY AS NOT (50% OR BETTER PROBABILITY) that such disorder was incurred in or are otherwise related to the Veteran's active military service? The examiner is asked to consider and address as necessary the following:

(i) the Veteran's statements regarding continued breathing trouble since service, and

(ii) the Veteran's service treatment records, including any hospitalization records from Rhein-Main Air Base, documenting difficulty breathing, chest pressure, and multiple colds.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

6. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).

